               Case
AO 91 (Rev.11/11)       2:21-mj-00213-JTR
                  Criminal Complaint          ECF No. 1    filed 04/16/21      PageID.1 Page 1 of 20


                                           United States District Court                                FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                       for the                               EASTERN DISTRICT OF WASHINGTON

                                          Eastern District of Washington
                                                                                                Apr 16, 2021
                                                           )                                        SEAN F. MCAVOY, CLERK
   UNITED STATES OF AMERICA
                                                           )
                  Plaintiff,
                                                           )
                  v.
                                                           )     Case No. 2:21-MJ-00213
                                                           )
    RONALD CRAIG ILG, (a/k/a/                              )
    SCAR215),                                              )
                  Defendant.                               )


                                             CRIMINAL COMPLAINT

        I, Special Agent Eric Barker, the complainant in this case, state that the following is true to the best of
my knowledge and belief. From on or about March 22, 2021 through April 8, 2021, in the county of Spokane in
the Eastern District of Washington, the defendant, RONALD CRAIG ILG, (a/k/a/ SCAR215), violated: 18
United States Code, Sections, 1201(a)(1), (d) – Attempted Kidnapping.


This complaint is based on these facts:


☒Continued on the attached sheet.




                                                       ────────────────────────────────
                                                                           Complainant’s signature

                                                       Special Agent Eric Barker – Federal Bureau of Investigation
                                                       ────────────────────────────────
                                                                           Printed name and title
☐ Sworn to before me and signed in my presence.
☒ Sworn to telephonically and signed electronically.

        4-16-21
Date: ______________
                                                       ────────────────────────────────
                                                                            Judge’s signature

                                                       Johns T. Rodgers, United States Magistrate Judge
City and state: Spokane , Washington                   ────────────────────────────────
                                                                          Printed name and title
   Case 2:21-mj-00213-JTR     ECF No. 1   filed 04/16/21   PageID.2 Page 2 of 20




AUSAs Assigned: JAG and RRB

County of Investigation: Spokane

In Re: Affidavit for Criminal Complaint charging RONALD CRAIG ILG, (a/k/a/
SCAR215) with Attempted Kidnapping in violation of Title 18, United States
Code, Section 1201(a)(1), (d)

                                   AFFIDAVIT

STATE OF WASHINGTON             )
                                ) ss
Spokane County                  )

      I, Eric Barker, being first duly sworn on oath, do hereby depose and say:
                                INTRODUCTION
      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),
and have been since 2009. I am an investigative or law enforcement officer of the
United States, within the meaning of Title 18, United States Code, Section 2510(7),
who is empowered by law to conduct investigations of, and to make arrests for
offenses enumerated in Title 18, United States Code. I am currently assigned to the
Spokane Resident Agency of the FBI, where I have worked various criminal
violations for the past seven years. During my career as an FBI special agent, I have
conducted surveillance, interviewed suspects, and executed arrest and search
warrants. I have received training and gained experience in interviewing and
interrogation techniques, arrest procedures, search warrant applications, the
execution of searches and seizures, and various other criminal laws and procedures.
      2.     The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other law enforcement
officers and witnesses. This affidavit is intended to show merely that there is




Affidavit of Eric Barker Page 1 of 19
   Case 2:21-mj-00213-JTR      ECF No. 1   filed 04/16/21   PageID.3 Page 3 of 20




sufficient evidence to support the criminal complaint and does not set forth all of my
knowledge about this matter.
      3.      This affidavit is being submitted in support of a criminal complaint
charging RONALD CRAIG ILG with attempted kidnapping in violation of 18
U.S.C. § 1201(a)(1), (d).
                               PROBABLE CAUSE

      4.      On April 5, 2021, FBI learned that an international news organization
(hereafter, the “News Organization”) was conducting an investigation for a series
related to murder-for-hire services on the dark web.1 The News Organization
located a dark-web internet site offering murder-for-hire services in exchange for
cryptocurrency. During the investigation, and after receipt of the dark web messages,
FBI Agents Dave Dibartolo and Christian Parker spoke with the Journalists 1 and 2
from the News Organization, who provided the messages from dark web vendor sites
to the FBI.



      1
        The “dark web” is a portion of the “Deep Web” of the Internet, where
individuals must use an anonymizing software or an application called a “darknet”
to access content and websites. The Deep Web is the portion of the Internet not
indexed by search engines. Within the dark web, criminal marketplaces operate,
allowing individuals to buy and sell illegal items, such as drugs, firearms, and other
hazardous materials, with greater anonymity than is possible on the traditional
Internet (sometimes called the “clear web” or simply the “web”). These online
market websites use a variety of technologies, including the Tor network and other
encryption technologies, to ensure that communications and transactions are
shielded from interception and monitoring.

      The “Tor network,” or simply “Tor” (an abbreviation for “The Onion
Router”), is a special network of computers on the Internet, distributed around the
world, designed to conceal the true Internet Protocol (“IP”) addresses of the
computers accessing the network, and, thereby, the locations and identities of the
network’s users.

Affidavit of Eric Barker Page 2 of 19
   Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.4 Page 4 of 20




      5.    The News Organization investigation observed an individual, later
identified as RONALD CRAIG ILG, who was utilizing the moniker 2 “Scar215” and
communicating with various administrators/representatives from dark-web sites to
hire someone to harm two individuals in Spokane, Washington. The News
Organization obtained the communications themselves from a source and/or sources
unknown to the FBI, which describe ongoing discussions and negotiations between
Scar215 and certain dark web monikers to assault one victim and to kidnap, assault,
and extort a second victim, in exchange for cryptocurrency payment. The targets
were identified as B.L. (hereafter VICTIM 1) and J.I. (hereafter VICTIM 2). Fearing
for the safety of the two individuals, the News Organization 3 forwarded the
information to VICTIM 2, who contacted the FBI for investigation through her
attorney.
      6.    Upon receiving transcripts of these messages, and as described below,
the FBI was able to obtain actual copies of several of the messages sent by ILG
(using the moniker Scar215) to hire a person from the dark web to kidnap, assault,




      2
         On dark web sites, vendor and customer accounts are not identified by
numbers, but rather monikers or “handles,” much like the username one would use
on a clear web site. If a moniker on a particular marketplace has not already been
registered by another user, vendors and customers can use the same moniker across
multiple marketplaces.
      3
        The News Organization utilized a confidential source of information, who is
unknown to the FBI. Utilizing the same source, the News Organization identified an
earlier murder-for hire plot that resulted in the FBI arrest of a woman in Wisconsin
for attempting to kill her husband via dark web murder-for-hire services. On April
6, 2021, the FBI sought to obtain identification information for the confidential
source. The News Organization has not provided identification information at this
time. The FBI is unaware of any incident in which the source has failed to provide
accurate information.

Affidavit of Eric Barker Page 3 of 19
   Case 2:21-mj-00213-JTR      ECF No. 1   filed 04/16/21   PageID.5 Page 5 of 20




extort, and drug VICTIM 2.       The FBI’s investigation and the specific messages
recovered are described below:
 EXCERPTS OF MESSAGES PROVIDED BY THE NEWS ORGANIZATION

      7.       On or about April 5, 2020, the News Organization forwarded to FBI
transcripts of the messages soliciting a hitman. In messages that appear to be from
on or about February 23, 2021 and February 24, 2021, ILG used the moniker Scar215
to request a hitman from DARK WEBSITE #1, which purported to provide murder
for hire services. In the messages, Scar215 sought the hitman to target VICTIM 1,
identifying her by name and her home address. The messages also indicate that
Scar215 placed approximately $1,984.45 in Bitcoin into an escrow account for
someone from DARK WEBSITE #1 to physically assault VICTIM 1 by breaking
her hands: 4
      Scar215: The target should be given a significant beating that is obvious. It
      should injure both hands significantly or break the hands. I tried to attach a
      pic but it wouldn’t load.

In subsequent messages between Scar215 and an administrator for DARK
WEBSITE #1, ILG again requested a hit on VICTIM 1, identifying her by name and
address. ILG also sent an internet link to a picture of VICTIM 1.
      8.       According to a printout from the News Organization of additional dark
web messages, in late March 2021 and early April 2021, ILG, again using the
moniker Scar215, placed additional bitcoin in escrow and communicated with
DARK WEBSITE #1 and a dark website purported to be associated with a foreign
cartel, DARK WEBSITE #2. In these messages, Scar215 sought to hire a hitman to
physically kidnap, assault, drug, and extort VICTIM 2, ILG’s estranged wife. These

      4
        Unless otherwise noted, the messages appear in their original form. Spelling
and grammatical errors from these messages have not been corrected in this
affidavit.

Affidavit of Eric Barker Page 4 of 19
   Case 2:21-mj-00213-JTR     ECF No. 1    filed 04/16/21   PageID.6 Page 6 of 20




messages identify VICTIM 2 by name, address, work location, and discuss violent
acts against VICTIM 2, her father, and her pet dog:
      Scar215: I need a rush job for next week. I need the target kidnapped
      for five to seven days. While being held she is given at least daily doses
      of heroin. She is also strongly persuaded to do a few things within two
      weeks. 1, stop ALL Court proceedings, 2, return to your husband and
      the chaos you created, 3. Tell absolutely no one about this. Also, the
      team should plant heroin and used needles with her DNA inside. After
      about seven days she is returned to her home

      Scar215: The target destroyed two families and walked away as if she
      did nothing. I want the target kidnapped for 7 days. While being held,
      she will be given injections of heroin at least two times per day. She
      will be taught to do it herself and pics and videos of her doing on her
      own should be collected. Also, while being held, all means necessary
      will be done to get the following goals with in 2 weeks of her release.
      First, cancel all court proceedings immediately. Second, return to the
      chaos she left with her husband and the 3rd party she invited into the
      house, and third she will tell absolutely no one about her kidnapping
      and goals. She should be told that her families health, including her
      father and her kids, depend on her completing these rules. It would be
      unfortunate if her older boy became addicted to heroin. Or her dad be
      severely beaten or her dog be slaughtered. Any and all persuasion
      should be used. This needs to be done in two weeks

Scar215 also offered a bonus, if certain goals associated with the attempted
kidnapping were achieved – i.e., for VICTIM 2 to do the following:
      1) drop court proceedings (this appears to be a reference to then on-going
      divorce proceedings between ILG and VICTIM 2),
      2) return to her husband (i.e., ILG) and be intimate with him (i.e., ILG);
      3) tell no one whatsoever about the kidnapping;
      4) plant drugs and drug paraphernalia in VICTIM 2’s home;



Affidavit of Eric Barker Page 5 of 19
   Case 2:21-mj-00213-JTR       ECF No. 1    filed 04/16/21   PageID.7 Page 7 of 20




      5) inject VICTIM 2 with heroin 2 times a day, teaching her to inject herself;
      and
      6) send pictures and videos of VICTIM 2 injecting herself to be used to extort
      VICTIM 2 in the future
This correspondence is set forth below:
      Scar215 (timestamp 4-1-21 at 05:01:09): First, lets ensure the goals are
      correct. I think you accidently wrote “not go back” when in fact she MUST
      go back. This is the absolute goal that she must do for a good bonus. Goals 1.
      Stop all court proceedings 2. Do go back to her husband weather she wants to
      or not 3. Keep her mouth shut, and tell no one about the kidnapping 4. Plant
      drugs in her home and used needles a day or so after collecting her. So, if
      people start looking for her while she is detained, they will find them. 5. Inject
      her with heroin 2 times per day. Teach her to inject herself. 6. Send pics and
      videos of her injecting herself for bribery later. Her schedule I have described.
      I have been told she has kids every other week starting on Friday. She has kids
      starting this Friday. She works week days from about 8 to 4. When she does
      NOT have kids she works at the spa on Saturday and then Wednesday after
      work. I will use an external escrow. Hidden WiKi, where I first discovered
      your link, suggests the following: “Bitcoin Escrow – Best escrow service on
      dark web, low fees, ensures that both vendor and customers are safe by
      keeping the funds in a secure account until goods or services are delivered”
      Can you please encourage your guy to start now. I have $40k in a wallet right
      now. I tried to send a pic of it but I cant get this email to select that file. I will
      start moving the Bitcoin as soon as we agreed on an escrow. But it will take a
      couple days to get there. I dont want to loose much more time. If he collects
      her when she has kids it will be immediately publisized. If she doesnt have
      kids AND she is forced to send texts out to work and any nosey friends , she
      could say she has COVID and is quarantined. So, please have him start now
      and send me updates and pics as soon as you have her. AND is the Bitcoin
      Escrow gonna work for us? Thanks

      Scar215 (timestamp 4-1-21 at 07:18:29): I am moving Bitcoin around for the
      independent escrow. I think being very clear about the bonus will avoid a
      dispute. So, I will propose the following: To earn the additional associated
      bonus, within 2 weeks of the target being released, she will have completed
      the specific goal. 1. Permanently withdraw all court motions and all mediated
      agreements. Bonus $10k 2. Return to your husband by asking to move back
      home AND fucking him at least three times within the 2 week time frame


Affidavit of Eric Barker Page 6 of 19
   Case 2:21-mj-00213-JTR     ECF No. 1    filed 04/16/21   PageID.8 Page 8 of 20




      Bonus: $10k 3. Keep her mouth shut and tell no one, ever about the
      kidnapping Bonus $10k 4. Inject her daily with heroin and teach her to do it
      AND supply pics and videos of her injecting herself. $5k 5. Plant drugs and
      used needles with her DNA in the needles through her home. Provide some
      pics of drugs and needles scattered around $5k It is important to note that the
      husband does NOT know this is happening. He had a similar experience
      though to make sure he will take her back, which he agreed to do. She is strong
      for a woman. And she is stubborn and will need lots of persuasion. And she
      will say yes when she is thinking “fuck no” so after she is released a way to
      continue to encourage her would be a good idea. Let me know soon if the
      escrow I named is acceptable. If so, I will put $40k in there. I will put $20k
      today, once we agree to the escrow and the terms of the goals

      9.     On or about April 1, 2021, ILG, using the dark web moniker Scar215,
messaged a dark web escrow service (DARK WEBSITE #3), regarding his plans to
hire a hitman to harm VICTIM 2. ILG also transferred several thousands of dollars
of Bitcoin into an account with the escrow service. In messages that were provided
by the News Organization to the FBI, ILG reiterated the criteria to an administrator
for DARK WEBSITE #3 for paying a bonus as long as certain goals were achieved
during the planned kidnapping of VICTIM 2:
      User (timestamp 04-01-21 at 12:51): To earn the additional associated bonus,
      within 2 weeks of the target being released, she will have completed the
      specific goal. 1. Permanently withdraw all court motions and all mediated
      agreements. Bonus $10k 2. Return to your husband by asking to move back
      home AND fucking him at least three times within the 2 week time frame
      Bonus: $10k 3. Keep her mouth shut and tell no one, ever about the
      kidnapping Bonus $10k 4. Inject her daily with heroin and teach her to do it
      AND supply pics and videos of her injecting herself. $5k 5. Plant drugs and
      used needles with her DNA in the needles through her home. Provide some
      pics of drugs and needles scattered around $5k

     10.     Between April 2 and April 8, 2021, ILG, using the dark web moniker
Scar215, engaged additional correspondence through DARK WEBSITE #2, which
again purported to be affiliated with a foreign cartel. In this further correspondence,
Scar215 described additional arrangements for VICTIM 2 to be kidnapped during

Affidavit of Eric Barker Page 7 of 19
   Case 2:21-mj-00213-JTR      ECF No. 1       filed 04/16/21   PageID.9 Page 9 of 20




the weekend of April 9, 2021 – April 11, 2021, while ILG was visiting Mexico with
his then-current girlfriend, WITNESS 1:
      Scar215 (timestamp 04-07-21 at 15:38:06): $5k is on the way to your escrow.
      A new escrow in the other will be established with $10k by tomorrow. Please
      alert your guy that it will be ready AND that the full $40k bonus escrow will
      be filled by the time it will be needed if the bonus goals are achieved. The job
      needs to start this weekend for the timing to work. Thanks

      Scar215 (timestamp 04-08-21 at 00:07:24): The new escrow is started. view
      code: y3awan8u9b Funds will be added shortly

      Scar215 (timestamp 04-08-21 at 00:19:26): Please have your man begin this
      weekend and send a timeline AND pics and videos the day he starts as
      verification. I will do my best to answer any questions in a timely manner

                        IDENTIFYING ILG AS SCAR215
      11.    During the investigation, on April 10, 2021, FBI Special Agent David
Dibartolo learned from sources at the News Organization that Scar215 was sending
these messages through three dark websites associated with specific dark “onion
addresses,” which are akin to URLs for the regular internet The names of the
websites themselves and the “onion addresses” for the dark website are known to
the FBI, but not included in this affidavit.
      12.    Additionally, the transcripts of messages provided by the News
Organization identified several transactions in which ILG, using the moniker
Scar215, placed cryptocurrency into an escrow account for purposes of going
forward with the assault on VICTIM 1 and the kidnapping, assault, extortion, and
plan to drug VICTIM 2. The bitcoin transactions recorded in the messages each
have unique Bitcoin payment addresses. Bitcoin also has a “blockchain,” which
provides an immunable and historical record of each transaction. After FBI received
the messages from the News Organization describing ILG’s dark web activities, the
FBI Virtual Currency Response Team conducted Bitcoin blockchain analysis on the


Affidavit of Eric Barker Page 8 of 19
  Case 2:21-mj-00213-JTR         ECF No. 1      filed 04/16/21      PageID.10 Page 10 of 20




unique transaction hashes associated with the Bitcoin payment addresses referenced
in the dark website messages. This analysis revealed that the vast majority of the
cryptocurrency payments referenced in messages with DARK WEBSITE #2, which
again purports to be affiliated with a foreign cartel, originated from Coinbase.com.
These include the following transactions:
              Transaction Hash                     Date          Coinbase Deposit Address      BTC
 41759e86e0e5d4e8feeeadf106ab943edfc6e7e9c3   3/30/2021 12:27   39mm8MoSzoQdFNSt26szMq        0.0195
 74727363e3e3d5b222e397                                         FCR57Hhs6ofw                  6642
 c13aa62ed1292c5bb5611bd3c1aeb3a838825ce81    3/30/2021 12:55   3DJ3VTMBRhcfjfMqcaPMZN        0.1051
 b5a0a22c6e8bf7f10d94f73                                        hoXizYRGPrm1                  5685
 c2c7088f48793211c9ffc3fe7c6c9c446e0a276366   3/30/2021 20:54   38zfXfijJ4vptz6Ef65P2dSSePf   0.0511
 f664f080921034581a04c7                                         VdyisYR                       04
 6cc5c29887cea0f20039d0f1b47a21bdd9ac7ad05    4/1/2021 12:28    3GSrpkB3QWpeLthgSKB3A8        0.3410
 4065894e2644bef73d41eed                                        gDgKep87xcFB                  1853
 329946d27168214298462f84f98f26fc686472e33    4/1/2021 22:33    3HiCSzQFa3ZZCd66fSsgxSv       0.3239
 e21e27faf747b63d49e837b                                        wgAbfmJC28M                   2734



       13.     On or about April 9, 2021, FBI served process on Coinbase.com to
obtain account records associated with these transactions. Notably, the funds
associated with the transaction hashes outlined in the prior paragraph were
withdrawn from a Coinbase account in the name of “Ron Ilg.” The account also is
associated with ILG’s known phone number, email address, and social security
number. Coinbase also provided the following list of transactions. In this regard,
the highlighted transactions are believed to relate to those that appear in the dark
web messages involving ILG, who utilized the moniker, Scar215. Notably, the
highlighted transactions indicate that ILG used Coinbase.com to transfer
approximately $56,308.12 into escrow to pay for the assault of VICTIM 1 and for
the plan to kidnap, assault, extort, and drug VICTIM 2. The timing and value of
these transactions also corresponds with the messages obtained from the News
Organization and later confirmed by the FBI.




Affidavit of Eric Barker Page 9 of 19
  Case 2:21-mj-00213-JTR     ECF No. 1   filed 04/16/21   PageID.11 Page 11 of 20




       14.    After FBI received transcripts of the dark web messages from the News
Organization describing ILG’s plans and after FBI reviewed the records from
Coinbase corroborating the payments referenced in those messages, FBI was able to
locate actual copies of several of ILG’s messages from DARK WEBSITEs #1 – 3.
Specifically, on April 11, 2021, FBI executed a search warrant on ILG’s residence
located at 7207 East Uhlig Road, Spokane, WA, 99217. Inside the residence, FBI
Special Agent Ryan Butler located a locked safe, which contained, among other
things, a sticky note with the moniker “Scar215”and an apparent password, written
immediately below Scar215. The locked safe was located in ILG’s bedroom and
required a fingerprint to access. ILG provided his fingerprint to open the safe and
facilitate the search.
       15.    On April 13, 2021, FBI obtained a search warrant to remotely access
the dark web accounts associated with Scar215 and the Onion addresses associated
with the DARK WEBSITEs #1 –3. Using the credentials obtained from ILG’s safe,
Special Agent Christian Parker was able to remotely login to each of these sites. SA
Parker then took screenshots of ILG’s dark web messages, which were sent using
the moniker Scar215. During the search of ILG’s accounts, SA Parker recovered
several of the same messages referenced above pertaining to the plan to kidnap,
assault, extort, and drug VICTIM 2. These messages were obtained directly from


Affidavit of Eric Barker Page 10 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.12 Page 12 of 20




DARK WEBSITE # 1 – 3.5 The following are examples and excerpts of messages
recovered directly from the dark web accounts. These screenshots are redacted and
do not show the Onion Addresses used to remotely access these pages and messages:
                 Redacted Screenshot from DARK WEBSITE #1




      5
         The messages, which date back to March and February 2021, between
Scar215 and DARK WEBSITE #1 regarding the plot to assault VICTIM 1, dated
prior to March 2021 were not located during the search, indicating those messages
were somehow deleted or not retained by the site.

Affidavit of Eric Barker Page 11 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.13 Page 13 of 20




                 Redacted Screenshot from DARK WEBSITE #2




                 Redacted Screenshot from DARK WEBSITE #3




Affidavit of Eric Barker Page 12 of 19
  Case 2:21-mj-00213-JTR     ECF No. 1   filed 04/16/21   PageID.14 Page 14 of 20




                FBI’S FURTHER INVESTIGATION LINKING
                   ILG TO THE DARK WEB MESSAGES

      16.    Additional evidence in the FBI’s investigation further corroborates that
ILG sent the dark messages using the moniker Scar215. On April 7, 2021, VICTIM
2 provided FBI with text message communications between VICTIM 2 and
WITNESS 1, who was ILG’s then-current intimate partner. The messages, which
occurred sometime prior to February 16, 2021, contained screenshots of
communications between WITNESS 1 and ILG, which had been forwarded to
VICTIM 2. In these messages, WITNESS 1 stated that ILG (who was saved in
WITNESS 1’s phone as “sir”) hired someone to hurt VICTIM 2 “from the dark web
using bitcoin.” ILG responded by denying that he hired anyone, claiming, “[t]he
dark web is all a scam as all the studies show”:




Affidavit of Eric Barker Page 13 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.15 Page 15 of 20




      17.   On April 6, 2021, I participated in an interview with VICTIM 2 in
which she provided background about her relationship with ILG, who is her
estranged husband. VICTIM 2 explained that she married ILG in November of 2016.
Following the birth of their child in May 2018, ILG located WITNESS 1 on the
internet and invited her into the relationship with ILG and VICTIM 2. As time
passed, VICTIM 2 increasingly became uncomfortable with the relationship.
VICTIM 2 explained that she and ILG are currently involved in contentious divorce
proceedings, and they split custody of their young child. WITNESS 1 (ILG’s then-
current partner) and VICTIM 2 (ILG’s estranged wife) have maintained
communication with each other regarding ILG throughout the relationship.
Consistent with the dark messages between Scar215 and various dark web monikers,
VICTIM 2 confirmed that the identifying information in the dark web messages
describing and identifying VICTIM 2 as a target was accurate.
      18.   During her interview with the FBI, VICTIM 2 provided FBI with a
statement and supporting text messages from WITNESS 2, who was hired to care
for ILG and VICTIM 2’s minor child. In his messages with WITNESS 2, ILG
discussed a “kidnapping scenario,” as part of some sexual fantasy. The FBI has not




Affidavit of Eric Barker Page 14 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.16 Page 16 of 20




yet contacted WITNESS 2 to confirm the content of the messages provided by
VICTIM 2.




      19.   On April 7, 2021, I participated in an interview with VICTIM 1 – for
whom ILG solicited a hitman to physically assault by breaking her hands. VICTIM
1 explained that she previously worked for ILG for several years and that he did not
like her, possibly because he thought that she had something to do with a complaint
that was filed against him. VICTIM 1 surmised that ILG may have faulted her for
him not obtaining a position at another hospital in the region where she currently
works. On or around November 2020, ILG reached out to VICTIM 1 regarding
employment and to “bury the hatchet,” but VICTIM 1 did not respond. Based on
the interview with VICTIM 1, ILG’s alleged animosity against VICTIM 1 appears
to have provided a motive for ILG to hire someone to harm her.




Affidavit of Eric Barker Page 15 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.17 Page 17 of 20




      20.   On April 8, 2021, WITNESS 1, who was then in a relationship with
ILG, sent the following text message to VICTIM 2, while WITNESS 1 was on
vacation with ILG in Mexico:




As noted above, in his dark web messages, ILG was pushing to have the kidnapping
initiated the weekend of April 9-11, which would have been prior to ILG’s return
from abroad.
      21.   On April 11, 2021, I interviewed ILG at the Spokane International
Airport. During the interview, I explained to ILG that he was free to leave, and ILG
agreed to speak with me. Later in the interview, ILG referenced, at various points
retaining counsel, but then provided additional information. During the interview,
ILG admitted to using the dark web to hire a hitman and acknowledged using the
moniker SCAR“2something.” He also explained that he, VICTIM 2, and WITNESS
1 were previously in an unusual or unordinary relationship.
      22.   ILG explained that he used a Tracfone to contact a hitman on the dark
web, but claimed that the phone was tossed into a swimming pool in Mexico by
WITNESS 1 after she suspected ILG of using the phone to talk to other women.
According to ILG, the login information/passwords to the dark web Tor sites he used
to contact the hitman were maintained on the Tracfone, and he did not know the
login information to access the sites.        ILG also admitted to transferring




Affidavit of Eric Barker Page 16 of 19
  Case 2:21-mj-00213-JTR     ECF No. 1    filed 04/16/21    PageID.18 Page 18 of 20




cryptocurrency (Bitcoin) from his account with Coinbase.com to site(s) on the dark
web related to the hitman.
      23.      While ILG acknowledged using the dark web to hire a hitman, he
denied hiring someone to have VICTIMs 1 and 2 assaulted and/or kidnapped.
Instead, ILG claimed that he was hiring the hitman as a way to commit suicide – i.e.,
to have the hitman kill ILG. The purpose of the hitman was to allow for the flow of
ILG’s assets to his then current partner, WITNESS 1, because it would look like an
accident rather than a suicide. When asked if he has altered his will or updated the
beneficiaries on his life insurance, ILG said he had not.
      24.      On April 11, 2021, FBI interviewed WITNESS 1 at the Spokane
International Airport, after WITNESS 1 returned from her trip with ILG in Mexico.
According to FBI Special Agent Jenni Banks and Language Specialist Ghassan
Hajjar, who conducted the interview, WITNESS 1 provided the following
information:
       a.   WITNESS 1 provided information to ILG’s estranged wife, VICTIM 2,
            about a confrontation that WITNESS 1 had with ILG regarding his dark
            web activities and intent to scare VICTIM 2. WITNESS 1 further
            explained that ILG paid someone to scare VICTIM 2.
       b.   ILG claimed that he went to the dark web to gamble, but WITNESS 1
            pointed out that she and ILG traveled to Las Vegas, Nevada on a prior
            occasion, and while there, ILG did not gamble.
       c.   ILG told WITNESS 1 about his alleged desire to locate someone on the
            dark web that would kill him so that his children could get an
            inheritance.
       d.   WITNESS 1 explained that she threw ILG’s cellular device in a resort
            pool after suspecting that he was speaking with other women.
            WITNESS 1 found the device during the trip and was unaware of its
            existence prior. ILG responded by attacking her and saying something
            to the effect of “we’re in Mexico, I can do whatever I want to you,” and
            “I’m working with the Mexican Mafia.” ILG later commented to



Affidavit of Eric Barker Page 17 of 19
  Case 2:21-mj-00213-JTR    ECF No. 1    filed 04/16/21   PageID.19 Page 19 of 20




            WITNESS 1 that he was arranging a “hit” on himself utilizing the
            telephone.
       e.   When asked if ILG would hurt VICTIM 2, WITNESS 1 said that she
            hoped not and stated that ILG still loves VICTIM 2 and their child.
      25.   On April 12, 2021, the morning after I spoke with ILG at the airport
and confronted him with the allegations that he hired a hitman to harm VICTIMs 1
and 2, I received a call from the Spoken County Sherriff’s Office that ILG attempted
to kill himself. Sheriff’s Deputy Totman reported that he received a call for a
possible assault at ILG’s home. Upon arrival, Deputy Totman observed ILG with a
black eye, lying unconscious on the kitchen floor. Totman located a medication
sheet inside the home indicating that there were approximately 46 missing pills of
Xanax. In the kitchen area, where ILG was found, Deputy Totman observed an
apparent suicide note, which was next to a business card for FBI Special Agent Eric
Barker. The suicide note contained the following messages to WITNESS 1 and
VICTIM 2:
      [WITNESS 1], I love you with everything I have. I’m sorry. Please remember
      the good. I loved no other more than you.

      [VICTIM 2], I loved you also. You mocked my love. You made fun of it.
      Why?? You laughed with your family + coworkers. Please care for [Minor
      1] + love him like I do.

The other side of the suicide note contained the following message, which appears
to be addressed more generally:
      I am about to drift off to sleep. I pray that God forgives me. I pray with all
      my heart that He does. I did this not for me. But for all of you. You can
      move on faster + easier + quicker. I just wanted to norm [sic] back but I
      couldn’t see the path. I fucked it up. Irreparable fuck up. [VICTIM 2], if it
      is allowed in my will[,] please share half with [WITNESS 1], somehow. She
      deserved that. [VICTIM 2], you have a big heart that I destroyed.




Affidavit of Eric Barker Page 18 of 19
  Case 2:21-mj-00213-JTR     ECF No. 1    filed 04/16/21   PageID.20 Page 20 of 20




      26.    The timing and content of the note, coupled with the placement of SA
Barker’s business card next to the note, are consciousness of guilt that ILG attempted
to kidnap, assault, extort, and drug VICTIM 2. Based on this, as well as all of the
foregoing, I submit that there is probable cause to believe that RONALD CRAIG
ILG attempted to kidnap VICTIM 2 by soliciting a “hitman” through the dark web
to kidnap, assault, extort, and drug VICTIM 2.
                                  CONCLUSION
      27.    Based on the foregoing facts, I believe that probable cause exists for the
issuance of a Criminal Complaint and Arrest Warrant for RONALD CRAIG ILG,
(a/k/a/ Scar215), for Attempted Kidnapping in violation of Title 18, United
States Code, Sections 1201(a)(1), (d).


      I declare under penalty of perjury that the statements above are true and
correct to the best of my knowledge and belief.



                                         ____________________________________
                                         Eric Barker
                                         Special Agent
                                         Federal Bureau of Investigation


                                                         16th day of April, 2021.
☒ Sworn to telephonically and signed electronically this ____



                                         ____________________________________
                                         Honorable John T. Rodgers
                                         United States Magistrate Judge




Affidavit of Eric Barker Page 19 of 19
